Citation Nr: 1528479	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  10-25 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for degenerative disc disease, currently rated as 40 percent disabling. 

2.  Entitlement to an increased initial rating for limitation of flexion of the left hip due to degenerative joint disease, currently rated as 20 percent disabling.

3.  Entitlement to an increased initial rating for limitation of abduction of the left hip due to degenerative joint disease, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to December 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The September 2009 rating decision granted the Veteran's claims of service connection for degenerative disc disease and degenerative joint disease of the left hip and assigned a 10 percent rating for each disability.  The Veteran filed a notice of disagreement (NOD) in October 2009, and the RO issued a statement of the case (SOC) in April 2010.  The Veteran filed a timely VA Form 9 Substantive Appeal in June 2010.  Then, in July 2011, the RO granted a 40 percent rating for the Veteran's service-connected degenerative disc disease and a 20 percent rating for his service-connected degenerative joint disease of the left hip; both increased ratings were assigned the effective date of  July 7, 2011.  A Supplemental SOC was prepared in August 2011.  Then, in a June 2012 rating decision, the Veteran was assigned a separate, 20 percent rating, for the limitation of abduction caused by his degenerative joint disease of the left hip.  Finally, a Supplemental SOC was issued to the Veteran in October 2013, which continued the ratings.   


FINDING OF FACT

In an April 2015 written communication, the Veteran withdrew his appeal concerning entitlement to increased initial ratings for degenerative disc disease, limitation of flexion of the left hip, and limitation of abduction of the left hip.  




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to increased initial ratings for degenerative disc disease, limitation of flexion of the left hip, and limitation of abduction of the left hip have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2014). 

In an April 2015 written communication, the Veteran, stated that he wished to withdraw his pending appeals, which include the appeal for increased initial ratings for degenerative disc disease, limitation of flexion of the left hip, and limitation of abduction of the left hip.  The Veteran's written statement indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2014).  As the Veteran has withdrawn his appeal as to these issues, there remain no allegations of errors of fact or law for appellate consideration.  The Board therefore has no jurisdiction to review these issues.  Accordingly, the issues of entitlement to increased initial ratings for degenerative disc disease, limitation of flexion of the left hip, and limitation of abduction of the left hip, are dismissed.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased initial rating for degenerative disc disease, currently rated as 40 percent disabling, is dismissed. 

Entitlement to an increased initial rating for limitation of flexion of the left hip due to degenerative joint disease, currently rated as 20 percent disabling, is dismissed.  

Entitlement to an increased initial rating for limitation of abduction of the left hip due to degenerative joint disease, currently rated as 20 percent disabling, is dismissed.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


